¥

%

  

Case 1:18-cr-00863-VEC Documenti2 File ; —
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

|DOC #:
DATE FILED: Ff 0.8018)

UNITED STATES OF AMERICA : ag DATE FILED: _ peg. 0.8:2018

1

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=- —_— = — —- = —- = —_ = oe —_ ae _ “~ x

 

|
|
|
|

=_ V. _

 

ANTONIO DIMARCO, and
JOAKIM VON DITMAR,

Defendants.

COUNT ONE

(Conspiracy to Commit Wire Fraud)

The Grand Jury charges:

1. From at least in or about November 2017, through at
least in or about January 2018, in the Southern District of New
York and elsewhere, ANTONIO DIMARCO and JOAKIM VON DITMAR, the
defendants, and others known and unknown, willfully and knowingly
combined, conspired, confederated, and agreed together’ and with
each other to commit wire fraud, in violation of Title 18, united
States Code, Section 1343.

2. It was a part and object of the conspiracy that ANTONIO
DIMARCO and JOAKIM VON DITMAR, the defendants, and others known |
and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit

and cause to be transmitted by means of wire, radio, and
"

Case 1:18-cr-00863-VEC Document 12 Filed 12/04/18 Page 2 of 5

television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title Le,
United States Code, Section 1343, to wit, DIMARCO and gp, PARMAR,
using the identity of a particular victim, attempted to purchase
works of art at a New York, New York-based auction house in part
through the provision of false financial documentation and stolen
identification information, which the defendants transmitted over
email.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Aggravated Identity Theft)

The Grand Jury further charges:

3. From at least in or about November 2017, up to and
including at least in or about January 2018, in the Southern
District of New York and elsewhere, ANTONIO DIMARCO and JOAKIM
VON DITMAR, the defendants, knowingly transferred, possessed, and
used, without lawful authority, a means of identification of
another person, during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028A(c), to
wit, DIMARCO and VON DITMAR stole, and aided and abetted the
theft of, personal information, including the name and bank
account numbers of a particular victim, in connection with the

wire fraud conspiracy charged in Count One of this Indictment.

 

 
Case 1:18-cr-00863-VEC Document 12 Filed 12/04/18 Page 3 of 5

(Title 18, United States Code, Sections 1028A(a) (1),
1028A(c) (5), and 2.)
FORFEITURE ALLEGATION
4, As a result of committing the offense alleged in Count
One of this Indictment, ANTONIO DIMARCO and JAOKIM VON DITMAR,
the defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C) and Title 28
United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offense that the defendants personally obtained.

Substitute Asset Provision

 

5. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:

(1) cannot be located upon the exercise of due diligence;

(2) has been transferred or sold to, or deposited with, a
third person;

(3) has been placed beyond the jurisdiction of the Court;

(4) has been substantially diminished in value; or

(5) has been commingled with other property which cannot be
subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,
wf

Case 1:18-cr-00863-VEC Document 12 Filed 12/04/18 Page 4 of 5

United States Code, Section 853(p), and Title 28, United States
Code, Section 2461({c), to seek forfeiture of any other property
of the defendants up to the value of the above-described

forfeitable property.

(Title 18, United States Code, Section 981;
Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

We Den

FOREPERSON \ \ “GEOFFREY ¢. BERMAN
United States Attorney
Re

Case 1:18-cr-00863-VEC Document 12 Filed 12/04/18 Page 5of5

Form No. USA~-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Ve

ANTONIO DIMARCO and
JAOKIM VON DITMAR,

Defendants.

 

INDICTMENT
18 Cr.
(18 U.S.C. §§ 1349, 1028A, and 2.)

GEOFFREY S. BERMAN
United States Ato v

 

 

[2/4 S
Ladi c+mer Lie)
an

Sry lYard
